Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        26-NOV-2018
                                                        09:38 AM



                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN THE MATTER OF STEPHANIE C. STUCKY,
                Petitioner/Complainant-Appellant,

                                 v.

DWIGHT TAKENO, HSTA Interim Executive Director, RAY CAMACHO, HSTA
 Deputy Executive Director, ERIC NAGAMINE, HSTA UniServ Director,
 DAVID FORREST, HSTA UniServ Director, and HAWAI#I STATE TEACHERS
                           ASSOCIATION,
                 Respondents/Respondents-Appellees

                                and

        HAWAI#I LABOR RELATIONS BOARD, State of Hawai#i,
            Respondent/Intervenor-Agency Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CIVIL NO. 12-1-0704(2))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Complainant-Applicant Stephanie C. Stucky’s
application for writ of certiorari filed on October 17, 2018, is
hereby rejected.
          DATED: Honolulu, Hawai#i, November 26, 2018.
                          /s/ Mark E. Recktenwald
                          /s/ Paula A. Nakayama
                          /s/ Sabrina S. McKenna
                          /s/ Richard W. Pollack
                          /s/ Michael D. Wilson